Citation Nr: 1544600	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A video teleconference hearing was scheduled before the Board in September 2015; however, the Veteran failed to appear.  The Board construes the failure to appear as a withdrawn request for a hearing and therefore, VA therefore has no duty to provide a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The January 2005 rating decision that denied entitlement to service connection for hepatitis C is final.

2.  The evidence added to the record since the January 2005 final rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.

3.  The preponderance of the competent evidence of record does not support a finding that the Veteran's hepatitis C had its onset during his active service or is attributable to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim for service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed his claim for entitlement to service connection for hepatitis C in August 2004.  The January 2005 rating decision denied service connection for hepatitis C.  The Veteran did not appeal this decision and, therefore, the decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  Thereafter, in November 2010, the Veteran filed another claim for service connection for hepatitis C which was denied in the August 2011 rating decision and again in the March 2012 rating decision based on a lack of new and material evidence to reopen the January 2005 final decision.

Evidence that has been received since the January 2005 rating decision includes an April 2012 statement from the Veteran.  Specifically, the Veteran he contends he was assaulted while in-service which caused his hepatitis.  

The record also includes a February 2012 VA examination which the Board notes provided a negative nexus opinion between the Veteran's hepatitis C and his service.  However, the examination report is still considered new and material evidence, along with the Veteran's April 2012 statement.  It raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C and, accordingly, reopening the claim is warranted.


Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in February 2011.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  A March 2011 VCAA letter notified the Veteran of the elements contained in Kent.  Further, inasmuch as new and material evidence is found herein, this aspect of the claim is being granted and there is no reason to belabor the impact of the VCAA on the this matter; any notice defect or duty to assist failure is harmless.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A June 2008 VA treatment note diagnosed the Veteran with hepatitis C infection with a liver biopsy that showed stage 1 chronic hepatitis.  Similarly, the April 2010 disability examiner also diagnosed the Veteran with hepatitis C.  Moreover, the February 2012 VA examination diagnosed the Veteran with hepatitis C.  These diagnoses satisfy the first prong of the service-connection claim.

Regarding the in-service incurrence prong of the service connection claim, the March 1973 service treatment notation indicates the Veteran has resolved hepatitis.  The treatment notation further indicates he had hepatitis for seven months.  Another treatment notation in June 1973 documents the Veteran was complaining of hepatitis and was seen for a medical visit.  However, the Veteran's August 1974 Report of Medical Examination for purposes of separation did not document hepatitis and indicated the Veteran was in good health.  

As previously discussed, the Veteran provided a statement dated in April 2012 regarding an assault in service which he contends caused his hepatitis.  Specifically, the Veteran reports he was sent to a duty station in Mainz, Germany.  When he arrived, he went to take a short nap following the long flight.  At that time, soldiers in his room attacked him, pulled the covers over him and held his arms and legs down.  He was surrounded with smoke and a needle was stuck in his arm with chemicals.  He then reported a time later when he went home to see his family and fiancé, his mother noticed his eyes and skin were yellow.  He reports he was treated at Massachusetts Hospital for hepatitis C.  

A VA examination was performed in February 2012.  The examiner diagnosed the Veteran with hepatitis C and found the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of his opinion, the examiner indicated"

"The Veteran had hepatitis in the military which appears to have resolved by 1973.  He had no further issues until a diagnosis in 2003.  He had stage I fibrosis in 2007.  If he had hepatitis consistently since 1972, his liver damage would be much more pronounced than Stage I only".  

The Board finds the February 2012 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the February 2012 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to the assault which occurred in-service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present hepatitis C is related to the incident of hepatitis documented in the Veteran's service treatment records.  The February 2012 examiner provided a thorough medical opinion as to why the incident of hepatitis in service is not related to the current diagnosis of hepatitis C.  Further, the service treatment records clearly show the Veteran's hepatitis infection was resolved.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for hepatitis C is granted.  The appeal is granted to this extent only.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


